DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cello WO 2014/083212 A1 in view of Rand et al. US 2015/0229269 A1 (hereinafter referred to as Rand).

Regarding claim 1, Cello teaches a mobile laboratory (100) for testing photovoltaic (PV) modules, said mobile laboratory (100) (fig. 1, mobile laboratory constituted by a transport vehicle (1), whose box (2), which is configured as a passenger compartment to carry out the tests, preferred embod., 1st par) comprising: " an enclosure (102) mounted on a chassis of a vehicle (see fig. 1, 3, box (2) to carry out the tests to which it is intended, is extensible, to perform tests with a flash lamp (3) on the module photovoltaic (4), preferred embod., 1st par), said enclosure (102) 5configured to provide a controlled environment (fig. 4, being located between said module (4) and the said equipment (12, 13) so the test is not affected by temperature or light emitted from such equipment. Climate Control (14a, 14b) to keep the interior temperature at 25 ° C ± 2 ° C, preferred embod., 15th-16th par) for testing said PV modules (see fig. 3, module photovoltaic (4), preferred embod., 1st par); " a testing unit (108) (fig. 3, accessories and other elements (12, 13) are necessary to carry out the tests, preferred embod., 7th par.) provided within said enclosure (102), said testing unit (108) coupled to said PV modules (4), and configured to test a plurality of parameters associated with said PV modules (Electronic equipment (13) to effect electrical insulation test. Chamber electroluminescence (15), which works in combination with the power supply (12) to perform the electroluminescence test, aimed at characterizing the damage to the photovoltaic modules (breakage, cracking, etc.) with a very high spatial resolution. To perform this test, a reverse flow of electric current to the photovoltaic module is induced by the CCD camera and an image of the distribution of intensity of the luminescence radiation of the module is obtained. Patch panel with hidden gate where the connection for the control of all measuring equipment is performed. Detachable thermal canvas (16) to isolate the power supply (12) and electronic equipment (13) of the photovoltaic module, 10th ,12th ,14th par.), said testing unit (108) further configured to generate an evaluation report of said tested PV modules based 10on said plurality of parameters (determination of maximum power, electroluminescence inspection, distribution of intensity of the luminescence radiation of the module, 11th -12th par.) to assess operational viability of said tested PV modules; and  a power supply unit (104) (fig. 3, 4, power supply (12) for flowing reverse current by the photovoltaic module during the test electroluminescence, preferred embod., 12th par.) provided
within said enclosure (102), said power supply unit (104) configured to provide uniform power to said testing unit (108) to enable said testing unit (108) to perform testing of said PV modules.  
Cello does not teach a GPS unit (120) provided within said enclosure (102), said GPS unit (120) configured to identify the location of said PV modules being tested, and further configured to transmit the location information to said testing unit 15(108);
However, Rand teaches that the test unit is configured to calculate position by a global positioning system (fig. 1, camera may be wirelessly connected to a computer and configured to acquire and download images, calculate its position by a global positioning system (GPS) or some other means, par. [0019]), and move around the photovoltaic modules (fig. 1, elm. 3, par. [0057]) to fixed positions and image the photovoltaic modules (clm. 14, par. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide testing of photovoltaic modules at the location where the photovoltaic modules are installed, as taught in Rand in modifying the apparatus of Cello. The motivation would be test electrical and physical function of photovoltaic module without having to disconnect the photovoltaic modules from their mechanical support or electrical circuits.

Regarding claim 2, Cello and Rand teaches the mobile laboratory (100) as claimed in claim 1, 
14WO 2018/211427PCT/IB2018/053418Cello teaches a flash tester/sun simulator (114) configured to measure power fig. 3, flash lamp that simulates the sun, 5th par. , Determination of maximum power of the photovoltaic module, clm. 1), voltage current (PVI) characteristics of said PV modules; 
an electroluminescence tester (116) configured to capture at least one image of said PV modules (fig. 4, chamber electroluminescence (15), which works in combination with the power supply (12) to perform the electroluminescence test, 12th par.) and is further configured to detect structural defects on said 10PV modules based on at least one captured image (fig. 4, characterizing the damage to the photovoltaic modules (breakage, cracking, etc.) with a very high spatial resolution, an image of the intensity distribution of the luminescent radiation of the module, 12th par.); 
Cello does not teach wherein said testing unit (108) includes: a memory (110) configured to store pre-determined rules and reference data, said memory (110) is further configured to store said location information received from said GPS unit (120); 
a processor (112) configured to cooperate with said memory (110) to receive and process said pre-determined rules to generate a set of system operating commands;
a comparator (113), under the set of system operating commands, configured to receive said measured PVI characteristics from said flash tester/sun 5simulator (114) and said reference data from said memory (110), said comparator (113) is further configured to compare said measured PVI characteristics with said reference data to generate a compared value; 

an evaluation unit (117), under the set of system operating commands, 15configured to receive said compared value, detected structural defects, and identified defective cells from said comparator (113), said electroluminescence tester (116) and said infrared thermography unit (118) respectively, said evaluation unit (117) is further configured to generate said evaluation report of said tested PV modules based on said compared value, detected structural 20defects, and identified defective cells, thereby assessing the operational viability of the PV modules.
Rand teaches testing unit (108) (fig. 1, elm. 3, par. [0019]) 20includes: a memory (fig. 1, computer contains memory, par. [0036]) (110) configured to store pre-determined rules and reference data, said memory (110) is further configured to store said location information received from said GPS unit (120) (fig. 1, elm. 3, par. [0019]); a processor (112) configured to cooperate with said memory (110) to receive 25and process said pre-determined rules to generate a set of system operating commands (fig. 2, par. [0060]); 14WO 2018/211427PCT/IB2018/053418a flash tester/sun simulator (114) configured to measure power, voltage current (PVI) characteristics of said PV modules (fig. 1, elm. 3, par. [0057]); 
a comparator (113), under the set of system operating commands, configured to receive said measured PVI characteristics from said flash tester/sun 5simulator (114) (fig. 5, source is an LED tester with a wavelength range adapted to emulate sunlight, par. [0034]) and said reference data from said memory (110), said comparator (113) is further configured to compare said measured PVI characteristics photovoltaic module being tested to a light bias, radio bias, or electrical bias at such a frequency that the output of the photovoltaic module being tested can be differentiated from all other modules in the circuit, par. [0033]-[0037], [0045]); 
an electroluminescence tester (116) configured to capture at least one image of said PV modules (clm. 7), and is further configured to detect structural defects on said 10PV modules based on at least one captured image (photovoltaic module being tested to a light bias, radio bias, or electrical bias at such a frequency that the output of the photovoltaic module being tested can be differentiated from all other modules in the circuit, par. [0045]); 
an infrared thermography unit (118) configured to capture at least one IR image (fig. 2, a near-infrared image, an infrared image, par. [0061]) of said PV modules and is further configured to identify defective cells within said PV modules based on at least one captured IR image; and 
 an evaluation unit (117) (see fig. 5; unit (8), par. [0060]-[0064]), under the set of system operating commands, 15configured to receive said compared value, detected structural defects, and identified defective cells from said comparator (113), said electroluminescence tester (116) and said infrared thermography unit (118) (fig. 2, a near-infrared image, an infrared image, flying unit 8 incorporates a camera appropriate for EL imaging or IR imaging, par. [0061]) respectively, said evaluation unit (117) (8) is further configured to generate said evaluation report of said tested PV modules (3) based on said compared value, detected structural 20defects, and identified defective cells, thereby assessing the operational viability of the PV modules fig. 5, photovoltaic array (1) including a photovoltaic module (3) being imaged by unit (8) that includes one or more cameras. All data, instructions, and images acquired by the camera may be sent via one or more signals from the unit (8) via a wireless or wired connection to a control unit and/or a computer at a mobile station or a central station. The flying unit (8) incorporates a camera appropriate for EL imaging or IR imaging unit (8), par. [0060]-[0064]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 3, Cello and Rand teaches the mobile laboratory (100) as claimed in claim 1, Rand further teaches wherein said testing unit (108) is configured to provide said generated evaluation report and said location information associated with said PV modules being tested to a remote server (126), via a 25communication unit (122) (fig. 5, unit 8 via a wireless or wired connection, a control unit and/or a computer at a mobile station or a central station, par. [0063]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 4, Cello and Rand teaches the mobile laboratory (100) as claimed in claim 2, Cello further teaches wherein said electroluminescence tester (116) (fig. 4, chamber electroluminescence (15), which works in combination with the power supply (12) to perform the electroluminescence test, 12th par.) includes at least one CCD camera an image, 12th par.) configured to capture the images of said PV modules being tested.  

Regarding claim 5, Cello and Rand teaches the mobile laboratory (100) as claimed in claim 2, Cello further teaches wherein said structural defects of said PV modules are cracks, micro-cracks, potential-induced degradation (PID), and broken fingers in the front metallization (fig. 4, Chamber electroluminescence (15), which works in combination with the power supply (12) to perform the electroluminescence test, aimed at characterizing the damage to the photovoltaic modules (breakage, cracking, etc.), 12th par.).  

Regarding claim 6, Cello and Rand teaches the mobile laboratory (100) as claimed in claim 2, Rand further teaches wherein said infrared 5thermography unit (118) includes at least one infrared camera configured to capture the IR images of said PV modules being tested (fig. 2,  flying unit 8 incorporates a camera appropriate for EL imaging or IR imaging, near-infrared image, an infrared image, par. [0061], [0063]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 7, Cello and Rand teaches the mobile laboratory (100) as claimed in claim 1, Cello further teaches which includes an air conditioning unit (106), configured to condition the air within said enclosure (102) to provide controlled environment for testing said PV modules (fig. 4, Air conditioning equipment (14a, 14b), being located between said module (4) and the said equipment (12, 13) so the test is not affected by temperature or light emitted from such equipment. Climate Control (14a, 14b) to keep the interior temperature at 25 ° C ± 2 ° C, preferred embod., 15th-16th par).  

Regarding claim  108, Cello and Rand teaches the mobile laboratory (100) as claimed in claim 1, Cello further teaches wherein said plurality of parameters (determination of maximum power, electroluminescence inspection, distribution of intensity of the luminescence radiation of the module, 11th -12th par.) associated with said PV modules tested by testing unit (108) are selected from the group consisting of power output determination.
 Rand further teaches electroluminescence imaging and infrared (IR) thermography of said PV modules (fig. 2,  flying unit 8 incorporates a camera appropriate for EL imaging or IR imaging, near-infrared image, an infrared image, par. [0061], [0063]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 10, Cello and Rand teaches the mobile laboratory (100) as claimed in claim 1, Rand further teaches wherein said GPS unit (120) (fig. 5, camera may be wirelessly connected to a computer and configured to acquire and download images, calculate its position by a global positioning system (GPS) or some other means, par. [0019]) is configured to periodically transmits current location information fig. 5, unit 8 via a wireless or wired connection, a control unit and/or a computer at a mobile station or a central station, par. [0063]).
The references are combined for the same reason already applied in the rejection of claim 1.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cello in view of Rand as applied to claim 1 above, and further in view of Seokho et al. KR 20110005368 A (hereinafter referred to as Seokho).

Regarding claim 9, Cello and Rand teaches the mobile laboratory (100) as claimed in claim 1, Cello and Rand do not teach wherein said mobile laboratory 15(100) is configured to perform multi-stage testing of said PV modules, wherein multi- stage testing includes pre-installation testing, post-installation testing and end of life phase testing of said PV modules.
  	Seokho teaches wherein said mobile laboratory 15(100) is configured to perform multi-stage testing of said PV modules, wherein multi- stage testing includes pre-installation testing, post-installation testing and end of life phase testing of said PV modules (fig. 3, the solar generator system operates in pre-installation mode, in post-installation performance test mode, and in normal operation mode. The operation mode before installation is an operation mode until the installation performance test mode after the solar generator system is packaged and sealed, 4 is applied to the present invention sunlight  of generator system Normal operation  Indicates a performance test procedure.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide information to determine how much impact is applied when a failure occurs due to an external shock, as taught in Seokho in modifying the apparatus of Cello and Rand. The motivation would be to provide operational readiness PV modules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858